Citation Nr: 0115869	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  98-17 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for lower extremity 
thrombophlebitis and venous stasis dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The appellant served in the Army National Guard from October 
1947 to June 1948.  He reenlisted in December 1948 and was 
activated for active duty service from November 1951 to 
October 1953.  

The initial appeal to the Board of Veterans Appeals (the 
Board) arose from a June 1998 rating decision by the 
Department of Veterans Affairs ( VA) Regional Office (RO) in 
Boise, Idaho, which determined that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement of entitlement to service connection for 
thrombophlebitis and venous stasis dermatitis.  

In May 1999 the appellant provided oral testimony before a 
Hearing Officer at the RO, a transcript of which is of 
record.  

In a decision in November 2000, the Board held that evidence 
submitted since the August 1982 final rating decision wherein 
the RO denied entitlement to service connection for lower 
extremity thrombophlebitis and venous stasis dermatitis was 
new and material, and the veteran's claim for that benefit 
was reopened.  

The Board further remanded the case for specific development 
to include acquisition of information from the veteran after 
which records were to be obtained by the RO, conduction of a 
VA examination, and consideration of the issue on the merits 
de novo.  

A copy of correspondence to the veteran from the RO in 
November 2000 is of record in which he was asked to identify 
names, etc. of care providers as well as associated releases, 
so that data could be obtained from such.  It is not shown 
that there was a response thereto.

In an apparently separate communication, the veteran was 
advised of the scheduling of a VA examination in Spokane, 
Washington.  

In a memorandum documenting telephonic communication with the 
veteran on February 16, 2001, the veteran reportedly said 
that "he would not come to Spokane and did not want this 
exam.  He said to cancel it."  The RO prepared a Supplemental 
Statement of the Case and the case was returned to the Board.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The evidence of record reflects that the veteran has a long-
standing history of phlebitis.  

The initial RO denial of his claim was predicated on the 
premise that pre-existing phlebitic problems had not been 
aggravated by service.  

In his current appeal, the veteran has testified that he had 
no significant phlebitic symptoms prior to service yet he has 
such serious symptoms in service that he needed ongoing care 
and eventually required surgical vein ligation in service.  

As delineated in the prior Board remand, an analysis is 
required as to comparative status of symptomatology before, 
during and since service.  Since the Board has already found 
the claim to be reopened, this issue must be addressed de 
novo.  And to do so, more comprehensive records from each 
pertinent period would be most helpful.

Parenthetically, the Board notes that based on clinical 
reports through 1995, it appears that the veteran has a 
variety of serious physical problems including multiple 
gastrointestinal disabilities to include a history of rectal 
cancer; multiple colon polyps and colostomy; and a myriad of 
orthopedic complaints including involving his shoulders.  He 
has a history of hypertension, respiratory problems and 
peripheral trigeminy. 

In the mid-1990's, the veteran's atherosclerotic 
cardiovascular disease, status post myocardial infarction 
with embolus to the leg, multiple ischemic ulcerations and 
necrosis eventually required right below-the-knee amputation.  

Before and since the right leg amputation, the veteran has 
also had recurrent circulatory and associated problems with 
problems in his left leg.  

The veteran has testified that some of his medication has 
come from the VA facility in Spokane.  However, recent 
records from such care are not in the files, and it is not 
shown whether he has had recent care at that facility or any 
other VA facility, or whether he only receives his medication 
therefrom, conceivably by mail.

It is also noteworthy that an evaluative assessment by an 
examining physician would also be paramount to the resolution 
of this case.  Such an evaluation is not of record from 
either VA or private physicians.

At the personal hearing in May 1999, the veteran testified 
that records are not probably available from phlebitic care 
in Illinois soon after service.  He had been seen at a Santa 
Rosa Memorial Hospital in California, and had also been 
treated in Coeur d'Alene soon after service as well as at 
present.  Details on these care-givers may not now be 
sufficient without further research so as to undertake a 
search for such records.  Accordingly, at the hearing, it was 
agreed that the veteran would get with his representative and 
endeavor to come up with more definitive avenues for such 
searches.  It is not shown by the record whether this took 
place, or if so, there is additional data where a search 
might be undertaken. 

However, the veteran also stated that he is under the current 
care of a Dr. B in Coeur d'Alene, whose records are not in 
the file.  

The Board previously remanded for a specialized and 
analytical VA examination.  The notation cited above in 
relationship thereto was that the veteran declined to go to 
Spokane for such an examination.  

However, it remains unclear whether the veteran's response to 
the scheduled examination was that he could not or would not 
go to such an examination, [or any examination], or that it 
was his physical inability due to his health condition and/or 
the location that was preclusive thereof.  Given his 
disabilities, and the fact that he actually lives in Coeur 
d'Alene, Idaho, it seems entirely possible that for one or 
another reason, any of these may reflect his situation.  

Moreover, it is also unclear whether he simply wanted that 
specific examination canceled or whether he was canceling 
and/or was unwilling to participate in any or all such 
scheduled VA examinations.  

In order to reach any reliable conclusions in that area, and 
because this and the other requested development of the 
evidence is so important to satisfactory resolution of his 
claim, the Board finds that additional development in the way 
of clarification would be helpful, if possible.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Under ongoing regulations, VA has had a duty to assist the 
veteran in the development of facts pertinent to his claim.  
Although previously limited to a certain degree to 
circumstances where there was a well-grounded claim, the 
basic duty to assist has nonetheless always been held to 
include acquisition of all pertinent records, and conducting 
a thorough medical evaluation so that the evaluation of a 
claimed disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  

To ensure that the Board has met its duty to assist the 
veteran in developing the facts pertinent to his claim and in 
all other due process matters, the case is REMANDED to the RO 
for further development as follows:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should again contact the veteran 
(and his representative) and request that 
he identify the names, addresses, and 
approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his legs and phlebitis, including 
clarification of those resources 
discussed at the personal hearing.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured, including Dr. B, 
if possible.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records 
including but not limited to those from 
Spokane and elsewhere, as designated by 
the veteran.  All information which is 
not duplicative of evidence already 
receive should be associated with the 
claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA 
medical examination of the veteran by an 
appropriate specialist at a site 
convenient to the veteran and as close to 
his home in Coeur d'Alene, if possible, 
and if required on a fee-basis, for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of lower 
extremity thrombophlebitis and venous 
stasis dermatitis. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist prior 
and pursuant to conduction and completion 
of the examination.  The medical 
specialist must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The medical specialist should conduct any 
further indicated studies which are felt 
will assist in provision of the medical 
opinions requested.  

The medical specialist must address the 
following medical issue:

(a) Is it at least as likely as not that 
the veteran's lower extremity 
thrombophlebitis and venous stasis 
dermatitis is related to service, and if 
pre-existing service, aggravated thereby?

If the veteran declines to report for a 
VA examination, including on a fee basis 
convenient to his location, the RO should 
refer the claims file to the medical 
specialist just the same for response to 
the above requested medical opinion on 
the basis of the evidence of record.

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested medical development 
has been completed to the extent 
possible.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for lower extremity 
thrombophlebitis and venous stasis 
dermatitis on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


